Citation Nr: 1035785	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-38 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need of the Veteran's spouse for regular aid and attendance of 
another person (A&A) or at the housebound rate.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1955 to June 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision by 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  In his December 2007 VA Form 9, the 
Veteran requested a Travel Board hearing, but he withdrew this 
request by August 2010 correspondence.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

It is reasonably shown that due to her various disabilities the 
Veteran's spouse requires regular personal care assistance from 
another person.  


CONCLUSION OF LAW

The criteria for establishing entitlement to SMC based on the 
need for A&A are met.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies to the instant claim.  
Inasmuch as the determination below constitutes a full grant of 
the claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice content or timing is 
harmless.  

B.	Legal Criteria, Factual Background, and Analysis

The Veteran's spouse has been diagnosed with several 
disabilities, including acromioclavicular joint arthritis and 
tendonitis of both shoulders, moderate left hip arthritis, 
moderate bilateral knee arthritis, lumbar radiculopathy, 
lumbosacral spondylolisthesis, thoracolumbar arthritis, as well 
as other disabilities, and the Veteran claims special monthly 
compensation (SMC) for his spouse based on the need for A&A or at 
the housebound rate because of her various disabilities.  

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114, whose disability is rated not less than 30 
percent, and whose spouse is a patient in a nursing home, or 
helpless or blind, or so nearly helpless or blind as to need or 
require the regular aid and attendance of another person, is 
entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 
38 C.F.R. § 3.351(a)(2), increased compensation (SMC) is payable 
to a veteran by reason of the veteran's spouse being in need of 
aid and attendance.  The veteran disabilities rated at 30 
percent.

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The criteria for 
determining whether such need exists are set forth under 
38 C.F.R. § 3.351(c).  

The criteria for establishing the need for aid and attendance 
include consideration of whether the spouse is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or less, 
in both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(c).  

In determining whether there is a factual need for regular aid 
and attendance, the following will be accorded consideration: the 
inability of the spouse to dress or undress herself, or to keep 
herself ordinarily clean and presentable; whether she requires 
frequent adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability could not 
be done without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal function which the spouse is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the spouse is so helpless as to need regular aid 
and attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" constitutes a 
condition that through its essential character actually requires 
that an individual remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed rest 
in bed for a lesser or greater portion of the day to promote 
convalescence or cure will not suffice.  

If the criteria for SMC based on the need for regular aid and 
attendance are not met, SMC can be awarded if a spouse is 
permanently housebound by reason of disability.  38 U.S.C.A. 
§§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).  A spouse will be 
considered to be permanently housebound when she is substantially 
confined to her house (ward or clinical areas, if 
institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 
38 C.F.R. § 3.351(e).  

A July 2006 letter from Olympia Orthopaedic Associates stated 
that the Veteran's spouse needs a motorized wheelchair and an 
aide for assistance with housework.  Specifically, it was 
reported that she was unable to perform her usual cleaning, 
ironing and other activities related to her usual housework 
because of her problems with both of her shoulders, hips and 
knees.  

A September 2006 letter from Dr. J. C. K. recommended that the 
Veteran's spouse not fly because of her neuromuscular disorder, 
which is associated with low back pain and marked reduction in 
mobility.  He opined that she would not be able to tolerate the 
immobility associated with an airplane trip or the mobility 
required to access airports, airlines and restrooms.  

An October 2006 private treatment report from R. E. M., MD, after 
discussing the severity of the Veteran's spouse's disabilities 
prior to her injury in October 2003 and thereafter, it was noted 
that her pains are now more constant than occasional, whereas 
before, they were just occasional. Her ability to move about and 
function is affected anywhere from mildly to greatly depending on 
the particular function being assessed.  It was further noted 
that her disabilities require her to use a cane and at times a 
motorized cart.  

In an October 2006 letter from the Veteran, it was reported that 
his wife is unable to do any house work, ironing, dishes, or 
gardening.  She is also unable to stand for more than a few 
seconds before experiencing pain.  She uses a motorized wheel 
chair to get from one room to the other.  

A March 2007 letter from Olympia Family Medicine reported that 
the Veteran's spouse uses a wheelchair for most daily life 
activities.  It was also indicated that the Veteran was unable to 
assist her with bathing or dressing or any regular household 
chores.  It was opined that she needs help with these matters due 
to issues with neuropathy, both diabetic and posttraumatic.  

In his March 2007 notice of disagreement, the Veteran stated his 
spouse was unable to perform the routine activities of daily 
living.  Specifically, she needs assistance getting in and out of 
the bath tub and needs assistance in dressing.  

In his December 2007 VA Form 9, Substantive Appeal, the Veteran 
reported that his wife could not bathe, cook, clean, or get 
dressed without assistance.  

With resolution of all benefit of the doubt in the Veteran's 
favor, the Board finds that the evidence of record reasonably 
establishes that the Veteran's spouse requires aid and attendance 
of another person because of her disabilities.  Medical evidence 
of record indicates that she is limited to a motorized wheelchair 
for most activities of daily life, and that she is unable to 
bathe, dress, or attend to the wants of nature without 
assistance.  Specifically, private medical letters indicate that 
she has marked reduction in mobility and is unable to perform 
many activities of daily living that she previously was able to 
due to her various disabilities/ailments.  Hence, the Board finds 
that the disabilities reasonably render the Veteran's spouse in 
need of assistance from others in attending to most of her basic 
daily needs.  The evidence is at least in relative equipoise.  
Resolving reasonable doubt in the Veteran's favor, the Board 
concludes that A&A is warranted.  

The Board need not decide whether the Veteran's spouse is 
entitled to SMC at the housebound rate as that matter is moot, as 
SMC based on the need for A&A being the greater monetary benefit.  
Cf. 38 U.S.C.A. § 1114(l) with 38 U.S.C.A. § 1114(s).  


ORDER

SMC based on the need for A&A is granted, subject to the 
regulations governing payment of monetary awards.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


